Exhibit Execution Copy Amendment No. 1 to FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT January 1, 2010 This Amendment No. 1 (this “Amendment”) to the First Amended and Restated Employment Agreement dated December 17, 2008 (the “Employment Agreement”)between LINN OPERATING, INC., a Delaware corporation (the “Company”), and MARK E. ELLIS (the “Employee”) is effective, subject to the terms set forth below, as of the date first set forth above (the “Effective Date”) on the terms set forth herein.LINN ENERGY, LLC, a Delaware limited liability company, and the one hundred percent (100%) parent of the Company (“Linn Energy”), is joining in this Amendment as it is a party to the Employment Agreement for the limited purposes of reflecting its agreement to the matters set forth therein as to it, but its joinder in this Amendment is not intended to make Linn Energy the employer of the Employee for any purpose.Capitalized terms used and not defined herein shall have the meanings ascribed to such terms in the Employment Agreement. Whereas, the board of directors of Linn Energy (the “Board”) has authorized a succession plan whereby the current Chairman of the Board and Chief Executive Officer will terminate his role as Chief Executive Officer and Employee will succeed thereto while retaining his title of President. Accordingly, the parties, intending to be legally bound, agree as follows: 1.Section 1.1 of the Employment Agreement is hereby amended in its entirety and replaced by the following: 1.1Employment; Titles; Reporting.
